IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,640-01


                      EX PARTE KETHAN ANDRE PEOPLES, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W380-81233-2014-HC IN THE 380TH DISTRICT COURT
                           FROM COLLIN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to forty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Peoples v. State, No. 05-15-00097-CR (Tex. App.—Dallas del. Jan. 27, 2016).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to petition pro se for discretionary review. The trial court, with the

State’s agreement, recommends granting a late petition for discretionary review, but the record does

not show whether appellate counsel has been given an opportunity to respond to Applicant’s claim.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180
S.W.3d 135 (Tex. Crim. App. 2005). In these circumstances, additional facts are needed. Pursuant

to Ex parte Rodriguez, 334 S.W.2d 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact. The trial court shall order appellate counsel to respond to Applicant’s

claim of ineffective assistance of counsel on appeal. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE

CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

appellate counsel timely informed Applicant that he has a right to file a pro se petition for

discretionary review. The trial court shall also make any other findings that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 3, 2019
Do not publish